Fish, J.
The accused, in the trial under review, being jointly indicted with another person for the offense of murder, the evidence showing that such other party alone did the act which resulted in the death of the person alleged to have been murdered, and that the accused, although with the slayer at the time of the homicide, did nothing, by word or deed, to assist in or encourage its commission, and not supporting the theory of the State that the killing-was in pursuance, and the result, of a conspiracy between the accused and the actual perpetrator of the offense, the verdict finding the accused guilty was contrary to evidence; and for this reason, if for no other, the court erred in not granting a new trial. Judgment reversed.

By five Justices.

Hammond & Hammond, for plaintiff in error.
John G. Hart, attorney-general, W. E. Thomas, solicitor-general, and Boscoe Luke, contra.